Citation Nr: 9935131	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension and arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.  

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington which denied service connection for 
arteriosclerotic heart disease, hypertension, post myocardial 
infarction and coronary artery bypass graft as secondary to 
service-connected rheumatic heart disease.  

The veteran filed a notice of disagreement with the November 
1997 RO decision in February 1998.  The RO issued a statement 
of the case in June 1998.  The RO framed the issue as whether 
or not new and material evidence had been submitted.  The 
Board of Veterans' Appeals (Board) denied the claim for 
service connection for hypertension and arteriosclerotic 
heart disease in December 1984.  The veteran did not appeal 
that decision.  It became final.  For that reason the issue 
presently before the Board is whether new and material 
evidence has been presented to reopen the claim for service 
connection for hypertension and arteriosclerotic heart 
disease.


FINDINGS OF FACT

1.  The last final disallowance of the claim for service 
connection for hypertension and arteriosclerotic heart 
disease is a decision of December 1984 by the Board of 
Veterans' Appeals.

2.  The evidence submitted since December 1984 includes 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
hypertension and arteriosclerotic heart disease.  

3.  The veteran has presented a plausible claim for service 
connection for hypertension and arteriosclerotic heart 
disease and his claim is capable of substantiation.


CONCLUSIONS OF LAW

1.  The evidence received since the December 1984 decision of 
the Board, which denied service connection for hypertension 
and arteriosclerotic heart disease, is new and material and 
the appellant's claim for service connection for hypertension 
and arteriosclerotic heart disease is reopened.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).

2.  A well-grounded claim for service connection for 
hypertension and arteriosclerotic heart disease has been 
submitted.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  To establish service connection for a 
claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).  However, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim."  38 U.S.C.A. § 5108 (West 1991).

The Court of Appeals for Veterans Claims (Court) recently 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to alter a prior decision.  The 
Court has also held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In determining whether evidence is new and 
material, "the credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510 (1992).  


Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Hypertension and Arteriosclerotic Heart 
Disease

Factual Background.  The evidence in the claims folder at the 
time of the December 1984 Board decision included the 
following:  

A service entrance examination revealed that the heart was 
normal in March 1954.  In July 1954 rheumatic fever without 
heart involvement was diagnosed.  On service separation 
examination in April 1956 the heart was again noted to be 
normal.

In November 1962 the veteran filed a claim for service 
connection for a heart condition.  The same month the veteran 
submitted a letter from his private physician.  The physician 
stated that he felt that the veteran had spells of paroxysmal 
tachycardia.  The previous history of rheumatic fever, made 
it likely that the veteran had some irregularity of his 
conduction system.  

In December 1962 the veteran submitted statements from his 
sister and father.  

Report of a February 1963 VA examination included complaints 
of chest pain.  Inactive heart disease with angina was 
diagnosed.  

In April 1963 the RO granted service connection for inactive 
rheumatic heart disease with angina.  

VA hospital records from August 1965 to October 1965 included 
a diagnosis of rheumatic heart disease with episodes of 
paroxysmal auricular tachycardia.  

In January 1968 a VA examination included a diagnosis of a 
history of rheumatic fever with no evidence of heart disease.  
A neuropsychiatric examination included a diagnosis of 
anxiety reaction.  

VA hospital records from May to July 1970 reveal that the 
veteran was treated for chronic paranoid schizophrenia.  

In March 1972 a VA examination included a blood pressure 
reading of 130/86.  Rheumatic heart disease with angina, not 
found, was the diagnosis.  

In January 1974 VA records reveal that the veteran was 
referred for evaluation after complaining of chest pain, 
shortness of breath and dizziness.  After evaluating the 
veteran, the following diagnosis was given:  rheumatic 
valvulitis with early aortic stenosis and insufficiency, mild 
left ventricular damage without left ventricular failure.

March and April VA hospital records included a diagnosis of 
disease, heart, vascular, rheumatic fever, minimal.  Known 
rheumatic heart disease with aortic lesion was noted.  

June 1974 VA records included a diagnosis of endocarditis, a 
possibility, with possible right sided congenital heart 
disease.  

January 1975 VA hospital records included a diagnosis of 
atypical angina pectoris.  

In October 1982 VA hospital records included a diagnosis of 
arteriosclerotic heart disease with angina and a history of 
hypertension.  

The veteran filed a claim for service connection for 
hypertension in October 1982.  The RO denied the claim for 
service connection for hypertension in January 1983.  The 
veteran filed a notice of disagreement with that decision in 
February 1983.  The RO issued a statement of the case in 
March 1983.  The veteran submitted his substantive appeal in 
March 1983.  

September 1983 VA hospital records were then obtained.  They 
included diagnoses of arteriosclerotic heart disease, angina; 
hypertension and chronic obstructive pulmonary disease.  

In March 1984 the Board remanded the claim to the RO for 
further development.  February 1984 VA hospital records were 
obtained.  They included diagnoses of chest pain and chronic 
obstructive pulmonary disease.  An exercise Thallium study 
revealed normal thallium distribution.  There was no evidence 
of exercise induced ischemia or old infarction.  An 
echocardiogram was ordered due to a clinical diagnosis of 
coronary artery disease.  The aortic root was normal in size 
had a normal systolic anterior excursion.  The mitral valve 
was normal in thickness and function.  The left atrium was 
normal.  The left ventricle was normal in size and wall 
thickness.  The right ventricle had normal size and function.  
The impression was normal M mode and 2D echocardiographic 
study.  

At the request of the Board a VA examination was performed in 
May 1984.  In May 1984 an electrocardiogram (EKG) 
demonstrated unchanged findings and was noted to be normal.  
There was no intraventricular conduction delay.  X-rays 
showed that the heart size was within normal limits.  The 
diagnoses were history of service connection for rheumatic 
heart disease without evidence of clinical activity at 
present; chest pain of undetermined cause; history of 
hypertension under therapy; and moderate chronic obstructive 
pulmonary disease.  

In December 1984 the Board denied service connection for 
hypertension, including hypertensive or arteriosclerotic 
heart disease.  

Subsequent to the December 1984 decision of the Board the 
veteran submitted the following evidence:

A copy of a report of a VA echocardiogram in September 1987 
was submitted.  It revealed normal LV ejection function at 
rest.  The chambers were normal.  No valvular abnormalities 
were noted.  

VA records in August 1986 included diagnoses of chronic 
obstructive pulmonary disease, asthma, angina and 
uncontrolled hypertension.  In November 1986 stable angina 
and hypertension were again noted.  

September 1987 VA hospital records included diagnoses of 
chest pain of uncertain etiology, arteriosclerotic heart 
disease, hypertension and anxiety with depression.  

VA hospital records from November and December 1987 included 
a diagnosis of a small cerebrovascular accident.  Diastolic 
hypertension, mild chronic obstructive pulmonary disease and 
a history of chest pain were also diagnosed.  

In January 1996 the veteran submitted a claim for service 
connection for stroke and hypertension.  He asserted that his 
physician had related those disabilities to his service-
connected rheumatic heart disease.  

In support of his claim he submitted a November 1996 VA 
hospitalization summary.  The primary diagnosis was carotid 
stenosis.  

A VA examination was performed in February 1997.  The VA 
physician was asked to give an opinion as any relationship 
between the veteran's service-connected rheumatic heart 
disease and his currently diagnosed hypertension and stroke.  
He responded in part as follows:

. . . this hypertension, which is 
directly attributable to his rheumatic 
heart disease, is in turn primarily 
accountable for the development of his 
carotid stenosis and his previous stroke.  
Other than rheumatic fever and hyper-
tension, he has no cardiac risk factors 
other than his age and earlier smoking 
habit.  Given the thirty-five year 
history of hypertension, it is not 
surprising that he has developed carotid 
stenosis and has had at least one pre-
vious stroke.  This hypertension in turn 
can only be attributed to the development 
of rheumatic heart disease several years 
earlier.  

A VA discharge summary printed in September 1997 included a 
history of a left carotid endarectomy performed in December 
1996.  A second discharge summary also printed in September 
1997 revealed a diagnosis of coronary artery disease with 
angina.  A coronary angiogram was performed in June 1997.  

The veteran was examined again in September 1997 at the VA.  
There is some question as to whether the examination was 
performed by a physician or a physician's assistant.  On the 
title page of the examination report the examiner is listed 
as L. Sheldon, M.D.  The report was dictated by Larry F. 
Sheldon, PA-C.  The Board is unable to determine from that 
acronym whether Mr. Sheldon is a physician's assistant or is 
indicating some specialty in cardiology.  Underneath his name 
it says General Medicine.  Sheldon's diagnosis was as 
follows:

Atherosclerotic vascular disease -- the 
veteran has a well documented history of 
hypertension as the principal risk factor 
leading to atherosclerotic vascular 
disease (as per Dr. Calverly), and is now 
status post coronary artery bypass 
grafting.  The veteran cannot be 
supported as having hypertension or 
atherosclerotic vascular disease 
secondary to rheumatic fever or rheumatic 
heart disease.  New York Heart 
Association Classification 2. Chest X-ray 
of prior treatment evaluation has been 
reviewed with borderline cardiomegaly, 
EKG is normal.  

Based on that information in November 1997, the RO denied the 
veteran's claim for service connection for arteriosclerotic 
heart disease and hypertension, post myocardial infarction 
and coronary artery bypass graft.  The rating decision stated 
that the claim was not well grounded.  

The veteran submitted a notice of disagreement with that 
decision in February 1998.  The RO requested and received 
copies of the veteran's VA records for 1997 and 1998.  

The RO issued a statement of the case in June 1998.  The 
issue was framed as whether or not new and material evidence 
had been submitted to reopen the claim for hypertension and 
arteriosclerotic heart disease and a stroke, claimed as 
secondary to rheumatic heart disease.  The veteran appealed 
that decision to the Board in September 1998.  

Analysis.  Initially, it is noted that the Board had 
previously denied the issue on appeal in December 1984.  For 
that reason the issue is one of newness and materiality as 
reflected in the statement of the case.  The Board's decision 
of December 1984 was the last final disallowance of the 
claim.  For that reason the Board has carefully compared the 
evidence submitted since December 1984, with the evidence in 
the claims folder in December 1984.

Both before and after December 1984 the veteran presented VA 
medical records which included diagnoses of rheumatic heart 
disease, hypertension and coronary artery disease.  For that 
reason the records of current treatment for those disorders 
are merely cumulative of evidence already in the record.  

The veteran has presented evidence which was not previously 
in the claims folder.  Specifically, a medical opinion as to 
the relationship between rheumatic heart disease and the 
development of hypertension and arteriosclerosis has been 
added to the record.  The February 1997 VA examination report 
includes an opinion that the veteran's hypertension was 
directly attributable to rheumatic heart disease.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to alter a prior decision.  The 
Court rejected that theory that a second test of newness and 
materiality required that the evidence as a whole be 
considered and a determination made as to the likelihood that 
the decision would be changed by the new evidence.  It is 
only necessary that the new evidence be relevant and present 
a more complete picture.  In this instance that veteran has 
presented evidence of a nexus between his service connected 
disability and his hypertension and arteriosclerotic heart 
disease and atherosclerosis.  

The Board finds that the opinion of the VA physician reported 
in the February 1997 VA examination is new and material.  
Accordingly, the Board finds that this evidence, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Thus, the Board has concluded that the veteran has submitted 
evidence which is new and material to his claim for service 
connection for a hypertension and arteriosclerotic heart 
disease.  Therefore, the veteran's claim for service 
connection for a hypertension and arteriosclerotic heart 
disease is reopened.  38 C.F.R. § 3.156.  

However, the Board's analysis of the veteran's claim for 
service connection for hypertension and arteriosclerotic 
heart disease does not end with the finding of new and 
material evidence.  As stated above, the Court held in 
Elkins, supra, that if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  If the claim is well grounded, VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  However, if the 
claim is not well grounded, "the adjudication process must 
come to a screeching halt despite reopening because a claim 
that is not well grounded cannot be allowed and 'VA 
assistance in claim development is conditional upon the 
submission of a 'well-grounded' claim.'  Winters v. West, 12 
Vet. App. 203, 206 (1999) [citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)].

Whether the Claim for Service Connection for Hypertension and 
Arteriosclerotic Heart Disease is Well Grounded.

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of VA to assist such a claimant in developing the 
facts pertinent to the claim attach.  Id.  The Court has 
defined a well-grounded claim as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Moreover, where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

A claim for secondary service connection, like all claims, 
must be well grounded.  38 U.S.C.A. § 5107(a); see Proscelle 
v. Derwinski, 2 Vet. App. 629, 633 (1992).  Secondary service 
connection claims are well grounded when there is evidence of 
a current disability and evidence which demonstrates a causal 
relationship between the current disability and a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995); Schroeder v. Brown, 6 Vet. App. 220 (1994).

If the veteran fails to submit evidence in support of a 
plausible claim, VA is under no duty to assist the veteran in 
the development of his claim.  Morton v. West, 12 Vet. 
App. 477 (1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Analysis.  The veteran has asserted that he has developed 
hypertension and arteriosclerotic and atherosclerotic heart 
disease as a result of having rheumatic fever in service.  He 
is claiming service connection on a secondary basis.  
38 C.F.R. § 3.310.

A well grounded claim based on secondary service connection 
requires evidence of a service-connected disability.  In 
April 1963 the veteran was granted service connection for 
rheumatic heart disease.  

Evidence of the current disability claimed by the veteran is 
also required.  In this case the claims folder contains VA 
records which include diagnoses of hypertension, 
arteriosclerotic heart disease and atherosclerotic heart 
disease.  The veteran has undergone a carotid endarectomy and 
has a history of a cerebrovascular accident.  He has also 
been found to have arteriosclerotic heart disease on coronary 
angiography.  

There must also be competent medical evidence of a nexus 
between the current disability and the service-connected 
disability.  The record also includes an opinion by a medical 
professional that the veteran's hypertension is directly 
attributable to his rheumatic heart disease.  Schroeder v. 
Brown, 6 Vet. App. 220 (1994).

The Court has stated that the evidence necessary to well 
ground a claim must be of the nature that demonstrates that 
the claim is plausible or capable of substantiation.  It is 
not necessary that evidence be sufficient for the veteran to 
prevail.  

Consequently, the Board finds that the veteran's claim for 
service connection for hypertension and arteriosclerotic 
heart disease is well grounded.  


ORDER

The the claim of entitlement to service connection for 
hypertension and arteriosclerotic heart disease is reopened 
and found to be well grounded.  To this extent only, the 
appeal is granted.


REMAND

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  The RO has not adjudicated 
the veteran's claim on the merits.  The RO has only 
considered the issues of newness and materiality of evidence 
and well groundedness of the claim.  In order to afford the 
veteran due process his claim must be remanded to the RO to 
be adjudicated on the merits.  

The Board has noted that the records of the veteran's 
treatment in the summer of 1997 have not been associated with 
the claims folder.  The Board has also noted conflicting 
opinions as to whether the veteran's rheumatic heart disease 
is related to the later development of hypertension and 
arteriosclerotic heart.

To ensure full compliance with due process requirements and 
to ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
heart disease.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
records from 1997 of treatment at America 
Lake VA Medical Center and subsequent 
treatment at the Puget Sound Health Care 
Center, Seattle Branch.  

2.  The RO should arrange for a VA 
cardiologist or other appropriate 
specialist to review the veteran's claims 
folder and provide an opinion as to 
whether or not it is at least as likely 
as not that the veteran's hypertension, 
arteriosclerotic heart disease and/or 
atherosclerosis are causally related to 
his service-connected rheumatic heart 
disease.  The physician should discuss 
the history of the veteran's rheumatic 
heart disease and comment on the 
conflicting opinions as to this matter 
dated in February 1997 and September 
1997.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and be given 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

